DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2012/0182694).
Regarding claim 1, Lin (Figs. 1 and 2) discloses a semiconductor package, comprising: a circuit substrate 10 having a first surface and a second surface opposite to the first surface; at least two semiconductor dies 12 and 32 ([0009] and [0011]), disposed on the first surface of the circuit substrate and electrically connected with the circuit substrate, wherein the at least two semiconductor dies 12 and 32 are disposed side by side and the at least two semiconductor dies 12 and 32 are separate from each other with a gap 34 between two facing sidewalls of the at least two semiconductor dies; a frame structure 20, disposed on the first surface of the circuit substrate and surrounding the at least two semiconductor dies; a heat sink lid 24 ([0010]), disposed on the at least two semiconductor dies and on the frame structure, wherein the heat sink lid 24 has at least one slit 30 that is a void opening fully penetrating through the heat sink 
Regarding claim 7, Lin (Fig. 1) further discloses that a spreading span of the heat sink lid 24 is substantially the same as an area of the circuit substrate 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al (US 2021/0118756) in view of Chang et al (US 2020/0105684).
Regarding claim 1, Wan (Fig. 3A) discloses a semiconductor package, comprising: a circuit substrate 321 (interposer 321corresponding to interposer 121 in Fig. 1, see [0045])  having a first surface and a second surface opposite to the first surface; at least two semiconductor dies 311 and 310, disposed on the first surface of the circuit substrate and electrically connected with the circuit substrate 321, wherein the at least two semiconductor dies 311 and 310 are disposed side by side and the at least two semiconductor dies 311 and 310 are separate from each other with a gap  between two facing sidewalls of the at least two semiconductor dies; a heat sink lid 
Wan does not disclose a frame structure disposed on the first surface of the circuit substrate and surrounding the at least two semiconductor dies.
However, Chang (Fig. 6) teaches a semiconductor package comprising a frame structure 113 disposed on the first surface of the circuit substrate 101 and surrounding the two semiconductor dies 115a-b.  Accordingly, it would have been obvious to modify the device of Wan by forming a frame structure disposed on the first surface of the circuit substrate and surrounding the at least two semiconductor dies because as is well known, such frame structure would function as stiffener ring that would reduce the warpage of the semiconductor package.
Regarding claims 3-4, Wan (Fig. 3A) further discloses: the at least one slit of the heat sink lid 320a-b extends in a first direction parallel to an extending direction of the two facing sidewalls of the at least two semiconductor dies 311 and 310 with a first length, and the first length is substantially equivalent to a length of the heat sink lid in the first direction; and the heat sink lid 320a-b is divided into two pieces by the at least 
Regarding claim 7, Chang (Fig. 6) further teaches a spreading span of the heat sink lid 130 is substantially the same as an area of the circuit substrate 101.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al and Chang et al as applied to claim 1 above, and further in view of Huang et al (US 9,209,048).
Neither Wan nor Chang disclose a spreading span of the heat sink lid is smaller than an area of the circuit substrate. 
However, Huang (Fig. 9) teaches a semiconductor package comprising a heat sink lid 502 and a spreading span of the heat sink lid 502 being smaller than an area of the circuit substrate 202.  Accordingly, it would have been obvious to further modify the device of Wan by forming a spreading span of the heat sink lid being smaller than an area of the circuit substrate because the areas of the heatsink lid and the circuit substrate can be adjusted depending upon the desired number and sizes of the semiconductor dies formed therebetween.
Allowable Subject Matter
Claims 10-13 and 15-16 are allowed.
The prior art of record fails to disclose all of the limitations recited in base claim 10, including: a bonding material disposed between the heat sink lid and the at least two first semiconductor dies and the at least two second semiconductor dies, wherein an open slit of the heat sink lid and gap openings of the bonding material are joined into an empty slit opening that exposes the portion of the encapsulant filled between the two 
Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new references are applied in the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817